Citation Nr: 0928863	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-30 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left elbow, residual of shrapnel wound, which is 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1944 to 
October 1945.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
that confirmed and continued the 10 percent evaluation in 
effect for traumatic arthritis of the left elbow, residual of 
shrapnel wound.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left elbow disability is manifested by pain, 
reduced muscle strength and mild tenderness, and full range 
of motion with mild discomfort on flexion; no scar is 
currently present.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left elbow, residual of 
shrapnel wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5206-5209, 5213 (2008)

2.  The criteria for a separate 10 percent evaluation for 
muscle injury, residual of shrapnel wound, have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a July 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  The letter informed 
the Veteran of what information and evidence he must submit 
and what information and evidence will be obtained by VA.  In 
addition, the letter further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of his condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on his employment.  The letter also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  Finally, the 
letter advised the Veteran of how the VA assigns an effective 
date and the type of evidence which impacts such.  The case 
was last readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, reports of a VA examination, VA treatment 
records, and statements of the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The September 2007 statement of the 
case provided relevant rating criteria for evaluating his 
left elbow disability.  Although the appeal has not been 
readjudicated since this issuance, the Board finds that there 
is adequate post-adjudicatory action sufficient to ensure 
that the Veteran has not been prejudiced by the prior notice 
error.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  The Veteran's representative has provided extensive 
argument addressing this claim and the applicable rating 
criteria subsequent to the September 2007 statement of the 
case, and, accordingly, the Board finds that he has "actual 
knowledge" of the applicable rating criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Vazquez-
Flores, supra.  Additionally, the Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Moreover, he described his 
symptomatology and its impact on his functioning to the VA 
examiners.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Veteran contends that he is entitled to an increased 
rating for traumatic arthritis of the left elbow, residual of 
shrapnel wound.  Such disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He 
asserts that the symptoms of his left elbow disability are 
more severe than currently rated because the left arm is 
weak, limited in its use, and painful, with decreased hand 
strength.    

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Normal ranges of motion of the elbow and forearm are from 0 
to 145 degrees in elbow flexion, from 0 to 80 degrees in 
forearm pronation, and from 0 to 85 degrees in forearm 
supination.  38 C.F.R. § 4.71, Plate I (2008).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The July 2006 VA examiner reported that the 
Veteran is right hand dominant.  Therefore, his service-
connected left elbow disability involves his minor upper 
extremity.    

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 100 degrees is rated 10 percent disabling for the 
minor side; and flexion of the forearm limited to 90 or 70 
degrees is rated 20 percent for the minor side.  A 30 percent 
evaluation requires that flexion be limited to 55 degrees.  A 
40 percent evaluation requires that flexion be limited to 45 
degrees.  38 C.F.R. § 4.71 (2008).

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated as 10 percent for the minor 
side; extension of the forearm limited to 60 degrees is rated 
as 10 percent for the minor side; extension of the forearm 
limited to 75 or 90 degrees is rated as 20 percent for the 
minor side; a 30 percent evaluation for the minor side 
requires that extension be limited to 100 degrees; and a 40 
percent evaluation for the minor side requires that extension 
be limited to 110 degrees.  Id.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated as 20 percent disabling for the minor side.  Id.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the minor side.  
Id.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the 
forearm limited to 30 degrees or less is rated 10 percent 
disabling for the minor side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the minor side; limitation of pronation with motion lost 
beyond the middle of arc is rated 20 percent disabling for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
minor side; loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 20 
percent disabling for the minor side; and loss of supination 
or pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 30 percent disabling 
for the minor side.  38 C.F.R. § 4.71a.

Turning to the evidence, the Veteran underwent a VA joints 
examination in July 2006.  The Veteran explained the history 
of his disability, which is that he sustained a shrapnel 
injury to the left elbow during the invasion of Normandy.  
The examiner said that after being discharged from active 
service, the Veteran worked installing antennas and he denied 
any functional limitations, as he is right hand dominant.  
The Veteran reported that in the previous year, he noticed 
pain and lack of endurance if he lifts any heavy object with 
the left arm.  The pain usually begins one day after doing a 
lot of lifting with the arm.  The Veteran denied being on any 
treatment for the left elbow disability.  He said he 
experienced flare-us when lifting any objects with the left 
arm, which he said were 5-6/10 in severity and last 2 to 3 
days after over use of the extremity.  He also said that the 
pain is alleviated with rest and nonuse, and that if the pain 
is severe, he places the object he is using down and rests 
his arm, and the pain eventually goes away, leaving a 
soreness the next day.  The Veteran denied using any 
corrective devices for the left elbow disability.  He also 
denied having had any surgery or injury, episodes of 
dislocation or recurrent subluxation, or constitutional 
symptoms of inflammatory arthritis.  With regards to the 
effect of the condition on the Veteran's usual occupation and 
daily activities, he said that he avoids any activities that 
he knows will increase left elbow pain and he does not 
perform heavy or light lifting with the affected extremity.    

Upon physical examination of the left elbow, there was no 
evidence of any scar, dislocation, edema, or erythema.  There 
was muscle atrophy of the biceps and deltoid and mild 
tenderness to palpation at the lateral epicondyle with deep 
palpation.  Range of motion testing of the left elbow 
revealed flexion of 0 to 145 degrees with mild discomfort at 
the endpoint.  Forearm supination was from 0 to 85 degrees 
and pronation was from 0 to 80 degrees.  There was no change 
in range of motion, no fatigue, lack of endurance, or 
stiffness after repetitive motion times 3.  Strength of the 
left elbow was measured as 4/5 and neurosensory was intact 
upon monofilament testing.  The diagnoses were of a right 
hand dominant Veteran with a fracture to his left elbow from 
trauma who has mild functional impairment with overuse of his 
left elbow.  Additionally, there was no evidence of a 
residual scar and no functional limitation.      

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an evaluation in excess of 10 degrees is not 
warranted for the Veteran's traumatic arthritis of the left 
elbow.  The objective findings of record do not reflect that 
the Veteran has limitation of flexion of the forearm to 90 
degrees, extension of forearm limited to 75 degrees, or 
forearm flexion limited to 100 degrees and extension limited 
to 45 degrees to support a higher evaluation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207, 5208.  In this regard, 
the ranges of motion measured at July 2006 VA examination 
were normal, with only mild discomfort on full flexion.  
Moreover, the Veteran had full supination and pronation, so a 
higher rating under Diagnostic Code 5213 is also not 
warranted.  

Additionally, the Veteran is not shown to suffer from 
ankylosis, nonunion or malunion of the radius or ulna, marked 
deformity or ununited fracture of head of radius.  Thus, 
Diagnostic Codes 5205, 5209-5212 are not for application.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
5212, 5213 (2008).

In summary, the preponderance of the evidence shows the 
Veteran had full range of motion with only mild discomfort on 
flexion, with no increased functional impairment on 
repetitive testing.  Thus, the 10 percent evaluation assigned 
for limitation of motion resulting from traumatic arthritis 
adequately addresses the functional impairment resulting from 
his arthritis.  See DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008).  

The Board has also considered whether a separate rating is 
warranted for the Veteran's muscle complaints.  Diagnostic 
Code Diagnostic Code 5306 pertains to impairment of Muscle 
Group VI, which includes extension of the elbow.  For the 
non-dominant extremity, a 0 percent rating is applicable for 
a slight injury, a 10 percent disability rating is assigned 
for a moderate injury, a 20 percent rating is for a 
moderately severe injury, and a maximum 30 percent evaluation 
is assigned for a severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5306 (2008).

The July 2006 VA examiner found muscle atrophy of the biceps 
and deltoid, although such was bilateral.  The examiner also 
noted mild tenderness to palpation at the left lateral 
epicondyle with deep palpation and mild functional impairment 
with overuse of his left elbow.  He had full muscle strength 
in the uninjured right arm, but 4/5 muscle strength in the 
left arm.  The Veteran described experiencing weakness with 
his left arm, pain and lack of endurance if he lifts any 
heavy object with his left arm.  Pain generally begins the 
day following the heavy lifting.  After resolving all doubt 
in the Veteran's favor, the Board concludes that the 
examination results and subjective complaints more nearly 
approximate a moderate muscle injury under Diagnostic Code 
5306.  Accordingly, a separate 10 percent rating is assigned.  
A higher evaluation is not warranted as the evidence shows no 
more than moderate impairment.  Indeed, the examiner noted 
only mild functional impairment, and the muscle atrophy was 
noted in both arms, not just the left arm.  

The Board has also considered whether a separate rating could 
be assigned based on scarring, as argued by the Veteran's 
representative.  However, upon physical examination of the 
left elbow, there was no evidence of any scar.  Indeed, the 
Veteran noted that after 60 years, the scar has disappeared.  
Thus, a separate rating for a scar is not indicated.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

As a final matter, the Board has considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine, and 
applied it with respect to the separate rating for the muscle 
injury.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher evaluation for 
traumatic arthritis, that doctrine is not applicable to that 
issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the left elbow, residual of shrapnel wound, is denied.

A separate 10 percent evaluation for muscle injury, residual 
of shrapnel wound, is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


